DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3 were rejected in Office Action from 05/13/2022.
Applicant filed a response and amended claim 1. Claims 2 and 4 were previously cancelled.
Claims 1 and 3 are being examined on the merits in this Office Action.

Allowable Subject Matter
Claims 1 and 3 are allowed over the “closest” prior art of record Yokoyama.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor render obvious each and every limitation of the claimed fuel cell unit. The closest prior art Yokoyama teaches a similar fuel cell unit having a fuel cell stack, an electrical device, a harness, and a casing (see Final Rejection from 05/13/2022, pages 2-3). However, Yokoyama does not teach the particular arrangement of “a side wall positioned at the end portion of the casing has a pressure receiving portion protruding along the determined direction, the pressure receiving portion being configured to receive impact from outside of the fuel cell unit; and wherein at least one of the second communication holes is provided on an end portion of the partition wall, close to or overlapping the pressure receiving portion”. 
In view of the above, claims 1 and 3 are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723